Decision of this court handed down January 9, 1946 (ante, p. 363), is amended to read as follows: Judgment of dismissal as to defendants, Wilson Sullivan Company, Inc., City and County Savings Bank, Albany Savings Bank and Tony Loudis, affirmed, without costs. Judgment in favor of the plaintiff in action Ho. 1 as against the defendant-appellant, the Hew York Telephone Company, reversed, on the law and facts, and complaint dismissed, without costs, and the denial of said defendant’s motion for judgment of nonsuit in action Ho. 2 is reversed *786on the law and the facts, and the motion granted and the complaint dismissed. Judgment in favor of the plaintiff in action Ho. 1 as against the Home Owners’ Loan Corporation reversed on the law and facts and a new trial ordered, with costs to abide the event. Order setting aside the verdict in favor of Home Owners’ Loan Corporation in action Ho. 2 affirmed, without costs. Opinion by Brewster, J. All concur. [See second amended decision post, p. 867.,]